DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on April 20, 2022 has been entered.  Claims 23, 25-32, 34-38, and 40-42 have been examined and are currently pending.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement filed on April 20, 2022 has been considered. An initialed copy of the Form 1449 is enclosed herewith.

Allowable Subject Matter
Claims 23, 25-32, 34-38, and 40-42 are allowed.



Blum et al. US Publication 20040001002 A1 Floor Display System with Interactive Features
Blum discloses a floor display system with interactive features. The floor display system may be arranged in a public place, and be configured to display electronically modifiable arbitrary content, such as advertising or other informational content. The floor display system may be configured to detect an indication of the presence or activity of a person in the vicinity, and upon detecting the indication, perform a corresponding action in response, such as generating a predetermined display or audio output.

Olson US Publication 20170124603 A1 Marketing Display Systems and Methods
The present invention discloses an adaptive system for communicating with a customer in a retail store environment includes a sensor disposed at a sensor location in a retail environment. The sensor location is selected so that the sensor captures information that facilitates identification of at least one trait associated with a customer located proximate to the sensor location. A processing system is configured to use the information to determine the at least one trait. Thereafter, in response to such determination, the processing system selectively determines a message or content selection to be displayed to the customer based at least in part on the at least one trait that has been identified. 

Claim 23 is allowed because the best prior art of record Blum and Olson alone or in combination, fails to teach or suggest or otherwise make obvious, all the limitations comprising:
a camera arranged on a second surface of the EAS pedestal opposite the first surface, the camera configured to capture a scene directly behind the EAS pedestal;
communicate one or more images from the camera to the video display upon determining not to display the content based on the store information, wherein the one or more images capture the scene directly behind the EAS pedestal.

Independent claims 32 and 38 are allowed based on a similar rationale.  Dependent claims 25-31, 34-37, and 40-42 are allowable based on the same rationale as the claims from which they depend.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

The Examiner notes the applicant’s invention is directed to patent eligible subject matter under 35 U.S.C. 101.  The additional limitations when considered as an ordered combination demonstrates a technologically rooted solution to a network-centric problem and amounts to ‘significantly more’ than an abstract idea.  The applicant has incorporated the features of electronic article surveillance article, video display, camera, processing system in communication with the video display and camera shows it is a network centric invention.  Additionally, the claims do not recite the performance of some business practice known from the pre-Internet world with the requirement to perform it on the Internet.  Additionally, the applicant’s specification discloses, “In some embodiments, the actual content which is communicated to the customer using the video display 120 and/or audio components 119 can be communicated from the content server 102 to the content processor 123 as it is needed. However, in some embodiments, it can be advantageous for at least a portion of such content to be stored in a data store 121, located at the EAS pedestal. In such scenarios, the content server 102 need not be constantly communicating bandwidth consuming audio/video data content to the content processor 123 across the data network. Instead, the content server 102 can simply specify one or more audio/video data files contained in data store 121 which are to be played on command or in accordance with a specified play list. The video data files contained in the data store 121 can be periodically updated as needed. For example, such updating can occur during times data traffic on the network is minimal and/or after the store is closed when the ATAS system is otherwise inactive. Audio video files can be loaded into the data store 121 remotely from the content server 102 so that they are available when needed.” (paragraph 0056), “According to one aspect, a plurality of traffic sensors 126 can be situated at various different traffic detection locations within the retail environment. The traffic sensors in such a scenario are configured to communicate with the content server to provide customer traffic information detected at the various detection locations. Additional information concerning the degree of activity in different departments based on the rate of transactions being processed by the point-of-sale system 128 in association with different departments. The content server 102 will then use analytics software 104 to choose the message or content for the display based at least in part on the customer traffic information within the retail store. For example, the content server may choose to present content which is designed to direct customers to areas of the store that are experiencing low traffic. This content can be selected in part based on customer identification, demographic data, and/or trait information. For example, if the tool department and ladies shoe department are both experiencing low traffic, male customers may receive a message promoting the tool department, whereas female customers may receive a message promoting the ladies shoe department.” (paragraph 0057), “…By targeting the efforts directly at the store entrance were shoppers are trafficking, a dramatic increase in sales can potentially be achieved. At the same time, the retailer can potentially generate income from advertisement. The result is a boost in sales for the retailers, a more efficient form of advertising and an increase in revenue. These considerations can in turn lead to wider adoption of EAS systems due to the fact that investment in security (i.e. EAS pedestal) can now pay for itself plus generate added income from advertising revenue and sales.” (paragraph 0029) and “A video display as described herein can be disposed anywhere in or around a portal location where customers can enter a retail store. However, it can be particularly advantageous to provide the video display device so that it is integrated into an EAS pedestal. Accordingly, the space occupied by the EAS pedestal is put to a dual use for security and targeted advertising. Further, the at least one sensor described above can be integrated into or disposed on the EAS pedestal so as to minimize clutter and distraction at the entry to the retail store.” (paragraph 0012).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Quality EAS Systems Expand Market Use by Donald R. Reath  
Reath discloses retail industry is finding that electronic article surveillance (EAS) systems are increasingly cost-effective against pilferage. A change in technology and a different marketing approach are expanding the use of EAS and making a good system inexpensive enough for small independent retailers to purchase. Modern portable radio frequency (RF) EAS systems can offer all the advantages of up-to-date electronics design. Low cost systems are now available that are highly reliable and easy to install. They are low maintenance, with excellent sensitivity and have almost no problems from false alarms. John Maioriello of J.D. Store Equipment says that the most important deterrent to shoplifting is the clerk's acknowledgement of the customer's entering the store. Maioriello builds a 6-inch platform behind the counter to improve the clerk's surveillance and then adds EAS.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW L HAMILTON whose telephone number is (571)270-1837. The examiner can normally be reached Monday-Thursday 9:30-5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571)270-3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW L HAMILTON/Primary Examiner, Art Unit 3682